Title: To Thomas Jefferson from Daniel L. Hylton, 12 November 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas



Dear sir
Richmond Virga. Novr. 12th. 1791

Colo. Morgan has just given a call and informs me of his intention in seting of for the Northwd. in an hour and is obligeing enough to take charge of this letter. I wrote you 8th. of Augt. last by post, since have not had the pleasure of a line from you and as I wish to know if you reced. 2 Hhds tobo. by Capt. Stratton, he had taken from Manchester Whouse, supposeing from the Marks belonging to you, on examination of Mr. Balls books whose Whouse some of your tobo. had been lodg’d through mistake, found one of the 2 Hhds he had taken the property of yr. son in law Mr. Randolph in consequence, agreed to replace it with one of yours which came down afterwards. The Capt. not having left bills of lading for these 2 Hhds am at a loss to know if ever reced. by you, tho have no doubt if arriv’d safe they have been delivered. The last tobo. of yours that came down, was in shocking order having got wet on its way and scarcely a stave left to two of the hhds. Was therefore compel’d to have New Hhds and repack’d, of course swell’d the expences to more then I cou’d wishd.—I shd. have written you long before, but was in daily expectation after hearing you was at Monticello we shd. have the pleasure of a Vissit from you. The money lodgd with me by Colo. Lewis and the bank note reced from you is more than necessary to defray the expences of the tobo. As their will be a balance left in my hands, be pleasd to say how you will have it apply’d, whether, as mention’d in my former letter or any other manner you’ll direct. Mrs. Hylton joins with me in wishing you every happiness & am Dr Sir Your Fd. & St,

Danl. L. Hylton


P.S. I wd. have transmitted the Acct. by this conveyance, the inspectors being out of the way I cou’d not obtain the acct. tho will do it in a few days.

